Citation Nr: 1200773	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-12 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1988 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In January 2010 and July 2011 the matter was remanded for further development. 


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, a January 2007 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  A March 2009 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pursuant to the Board's July 2011 remand instructions, the RO arranged for a VA audiological evaluation in August 2011.  That examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system, may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for SNHL).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was military policemen.

On May 1986 service qualification examination the Veteran's ears were normal on clinical evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
5
0
0
5

On March 1988 service entrance examination the Veteran's ears were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
0
5
0

An April 2005 VA outpatient treatment record notes that Veteran had "moderate hearing loss from service in the military."  
On August 2011 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
10
10
5
10
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal hearing bilaterally with excellent word recognition in both ears.  

It may reasonably be conceded that by virtue of his MOS (and associated weapons qualifying) the Veteran was exposed to at least some noise trauma in service.  However, the threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has the disability for which service connection is sought (a bilateral hearing loss disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

While the Veteran has reported a perception of decreased hearing acuity and VA outpatient treatment records mention "moderate hearing loss," audiometry is necessary to establish that there is a hearing loss disability.  See 38 C.F.R. § 3.385.  There is no evidence in the record that shows or suggests that he has (or has ever had) a hearing loss disability as defined in 38 C.F.R. § 3.385.  The only audiometry during the pendency of this claim does not show such disability.  The Board has no reason to question the Veteran's report that he has difficulty hearing; however, his measured hearing acuity does not satisfy the regulatory requirement for establishing he has a hearing loss disability 

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a hearing loss disability in either ear, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for hearing loss disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


